Citation Nr: 0016023	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected residuals of a 
fracture of the right femur with genu valga and genu 
recurvatum and traumatic arthritis of the right knee, to 
include the issue of entitlement to an extraschedular rating.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected muscle hernia of the 
right femur, to include the issue of entitlement to an 
extraschedular rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1955 to 
November 1958.  

By rating action in October 1996, the RO, in part, denied 
increased ratings for residuals of a fracture of the right 
femur and muscle hernia of the right femur.  In November 
1997, the veteran wrote to the RO that he did not wish to 
pursue an appeal for increased ratings, and requested that 
his scheduled VA examinations be canceled.  

In a letter dated in February 1999, the representative stated 
that the veteran wished to continue his appeal for increased 
ratings for residuals of a fracture of the right femur, 
muscle hernia of the right femur, and right foot ulcers.  The 
representative also noted that the veteran wished to raise 
additional issues which he specified.  However, in a letter 
received in August 1999, the veteran stated that he was 
withdrawing all issues except for increased ratings for the 
residuals of a fracture of the right femur, and muscle 
herniation of the right femur.  


REMAND

The veteran asserts that he has chronic right knee and thigh 
pain on a daily basis and has difficulty walking or standing 
for any prolonged periods of time due to his right leg 
problems.  

A claim for an increased evaluation is well-grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected right leg 
disabilities are worse than currently evaluated.  Thus, he 
has stated a well-grounded claim.  Once a well-grounded claim 
is submitted, the duty to assist arises.  38 U.S.C.A. § 5107 
(West 1991).  

The Board notes that while the veteran was examined recently 
by VA in November 1998, the clinical findings are inadequate 
for rating purposes as the examination did not address the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held that 
in evaluating a service-connected joint, the Board erred by 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  

Moreover, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998).  In addition, while the same disability or 
manifestations under different diagnoses is to be avoided 
(See 38 C.F.R. 
§ 4.14 (1999)), this regulation does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Estaban v. Brown, 6 Vet. App. 259 (1994).  Any scars, other 
than the scar of the right thigh for which a separate rating 
has been granted, should be evaluated to determine if 
additional separate ratings are warranted.  

Records received from the Social Security Administration in 
December 1998 indicate that the veteran was awarded 
disability benefits based, in part, on his service-connected 
disabilities.  However, the Social Security Decision awarding 
benefits is not of record.  "Part of the Secretary's 
obligation is to review a complete record.  VA is required to 
obtain evidence, including decisions by administrative law 
judges from the SSA, and to give that evidence appropriate 
consideration and weight."  Baker v. West, 11 Vet. App. 163 
(1998).  These records should be obtained and associated with 
the claim folder.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369 (1992).  

In addition, when examined by VA in November 1998, the 
veteran reported that he was on disability from his job with 
the Postal Service since January 1998 because of his service-
connected right leg disabilities.  The veteran's assertion, 
and the apparent award of SSA disability, suggests that his 
right leg disabilities may cause marked interference with 
employment and earning capacity so as to warrant 
consideration of an extra schedular rating.  This claim must 
be addressed by the RO.  

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service 
connected right leg disabilities.  Under Fisher v. Principi, 
4 Vet. App. 57, 60 (1993), the question of extraschedular 
consideration is a separate issue from the issue of the 
appropriate schedular rating to be assigned.  Further, under 
Floyd v. Brown, 9 Vet. App. 88 (1996), while the Board may be 
obliged to raise the issue of potential extraschedular 
consideration based upon a liberal reading of the documents 
and oral testimony of record and make a preliminary 
assessment regarding the applicability of 38 C.F.R. § 
3.321(b)(1) (see Smallwood v. Brown, 10 Vet. App. 93 (1997)), 
the Board cannot make that determination in the first 
instance.  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  He should be invited to 
submit evidence that his right leg 
disabilities cause marked interference 
with employment or frequent periods of 
hospitalization.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his right 
leg and muscle herniation disabilities 
since 1998.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right leg 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
right knee.  For VA purposes, normal 
flexion of the knee is to 140 
degrees and normal extension is to 0 
degrees.  Also, tests for stability 
of the knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  If instability is 
identified, the examiner should 
offer an opinion as to whether it is 
at least as likely as not that the 
instability is proximately due to or 
the result of or being aggravated by 
the service connected residuals of 
fracture of the right femur.

II.  The examiner should indicate 
whether there is malunion or 
nonunion at the fracture site of the 
right leg, and whether there is any 
muscle atrophy.  If atrophy is 
noted, the examiner should indicate 
the extent and degree of 
interference with normal functions.  

III.  The examiner should determine 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

V.  The examiner should note all 
scars associated with the residuals 
of right femur fracture.  The size 
and location of the scars should 
each be indicated.  With respect to 
each scar, the examiner should note 
whether each is tender or painful on 
objective demonstration or poorly 
nourished with repeated ulceration.

VI.  The examiner should note 
whether the veteran's genu 
recurvatum causes any weakness or 
instability in weight-bearing which 
is objectively demonstrated?

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran should be afforded a VA 
surgical examination in order to 
determine the nature and current severity 
of the muscle herniation of the right 
femur.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review, and all indicated 
tests and studies should be accomplished.  
The examiner should indicate whether 
muscle herniation in the right femur is 
extensive, and whether there is other 
injury to the muscle.  If additional 
muscle injury is identified, the examiner 
should identify the Muscle Group 
involved, and indicate whether the degree 
of any muscle damage, i.e., slight, mild, 
moderate, moderately severe, or severe.  
A discussion of all clinical findings of 
muscle injury, as well as degree of 
functional loss, should also be 
discussed.  All symptoms of muscle injury 
(loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement) found to be 
present, and the severity of same should 
be reported.  The examiner should 
indicate whether there is evidence of 
impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected right leg 
and muscle herniation disabilities have 
been provided by the examiners and 
whether the examiners have responded to 
all questions posed.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If it is 
found that the veteran has instability in 
the right knee which is attributed to the 
service-connected fracture of the right 
femur, the RO should consider the General 
Counsel Opinion in which it was 
determined that a claimant who has knee 
arthritis and instability may be rated 
separately under DC's 5003 and 5257.  See 
VAOPGCPREC 23-97.  Consideration should 
also be given as to whether separate 
ratings are warranted for additional 
scars.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

